' NOTE: This order is nonprecedential_
United States Court of Appea|s for the Federa| Circuit
2009-3196
DAV|D KENNEY,
Petiti0ner,
v_
MERlT SYSTEMS PROTECTlON BOARD,
Resp0ndent.
Petition for review of the Merit Systems Protection Board
in DE3443080351-l-1_
ON MOTlON
0 R D E R
Upon consideration of the Department of H0meland Security's unopposed motion
to reform the official caption to designate the Merit Systems Protection Board as the
respondent
lT lS 0RDERED THAT:
(1) The motion is granted. The revised official caption is reflected ab0ve.
(2) The respondent should calculate its brief due date from the date of filing of
this order.
FOR THE COURT
SEP ~ 2 2009
lsi Jan Horbaly t_
Date Jan Horbaly j
C|erk
cc: David Kenney ' F|LE
Stacey K. Grigsby, Esq. u`si;$El§EE€RFAQE§§%'ijTF°R
Joyce Friedman, Esq.
38 s£P -2 2009
.lAN HORBALY
CLERK